Citation Nr: 1502187	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO. 07-38 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a right foot condition (hereinafter a chronic right ankle sprain), claimed as secondary to the service-connected left leg disability.

2. Entitlement to service connection for a right knee condition, claimed as secondary to the service-connected left leg disability.

3. Entitlement to a disability rating in excess of 20 percent for residuals of a fractured left tibia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1953 to September 1953.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran is currently diagnosed with right knee osteoarthritis and chronic right ankle sprain.

2. The most competent and probative evidence of record does not support finding that the Veteran's right knee and ankle disabilities were caused or aggravated by his service-connected left leg disability.

3. The most competent and probative medical evidence does not reflect that the Veteran's residuals of a left tibia fracture have caused marked impairment of the knee or ankle, or that there is malunion of the tibia.


CONCLUSIONS OF LAW

1. The criteria for service connection for right knee osteoarthritis have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.310 (2014).

2. The criteria for service connection for right chronic ankle sprain have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.310 (2014).

3. The criteria for an evaluation in excess of 20 percent for residuals of the left tibia fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.71a, Diagnostic Codes 5262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in November 2006 and February 2009 satisfied the duty to notify provisions with respect to the claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, and the statements of the Veteran.  Additionally, Social Security Administration records were requested but determined to be unavailable.

The claim was previously remanded in July 2014 in order to schedule the Veteran for adequate VA examinations.  The record reflects that a new examination was scheduled for July 18, 2014.  The record also reflects that the Veteran cancelled that examination due to his inability to travel to the examination.  The Veteran and his wife have repeatedly asserted that he is physically unable to travel the distance to either the East Orange or Wilkes-Barre VAMCs.  Further, a June 2012 administrative inquiry indicates that the Lyons VAMC (which is considerably closer to the Veteran's home address) does not conduct VA examinations.  The inquiry also indicates that a QTC examination was unavailable.  Lastly, the Veteran was contacted in November 2014 in an attempt to schedule him for an examination that he could attend.  The Veteran declined a future examination and stated that he wished to move forward with his claims without the benefit of a VA examination.  In this respect, the Board notes that, while VA has a significant duty to assist the Veteran in developing the facts and evidence pertinent to a Veteran's claim, it is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Here, the VA has made numerous attempts to schedule the Veteran for an examination.  The Veteran has expressly indicated that he cannot attend any examination offered and that he wishes to proceed with his claims without an examination.  In light of above, the Board concludes that the prior remand directives with respect to scheduling the Veteran for a VA examination have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. Service Connection - General

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition may also be service connected under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

III. Service Connection - Right foot and knee conditions

Initially, the Veteran has not alleged that his right foot and knee injuries are directly related to service and the evidence does not demonstrate that he experienced an in-service right foot or knee injury.  Therefore, the Board will only adjudicate his claims on a theory of secondary service connection.

The Veteran has asserted that his right foot and knee conditions are secondary to his service-connected residuals of a left tibia fracture.  Specifically, the Veteran alleges that his left leg injury forced him to alter his gait and placed added stress on his right leg.  

Currently, the evidence reflects that the Veteran is diagnosed with right knee osteoarthritis as well as chronic right ankle sprain.  Further, he is service-connected for residuals of a left tibia fracture.  As such, elements (1) and (2) required for secondary service connection have been met.

However, the evidence does not reflect that the Veteran's current foot (ankle) and knee disabilities have been caused or aggravated by his service connected left leg disability.  Rather, as described above, the Veteran has been unable to attend a VA examination and has decided to proceed without a VA medical opinion.  While a VA examination was completed in April 2013, with addendum in May 2013, these opinions were determined to be inadequate by a previous Board decision.  Moreover, the Veteran has not submitted a private opinion, nor has he demonstrated that he has the required medical expertise necessary to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As such, there is no competent medical evidence of a nexus between the Veteran's claimed right lower extremity conditions and his service connected left leg, and his claim must be denied.

The Board does note that a July 1993 private treatment record reflects a positive nexus opinion between the Veteran's left leg disability and a right foot stress fracture with plantar fasciitis.  However, as noted, the Veteran is only currently diagnosed with right knee osteoarthritis and chronic right ankle sprain.  The medical evidence does not reflect that there are any residuals of a right foot stress fracture or that the Veteran has been diagnosed or treated for residuals of a stress fracture or plantar fasciitis during the relevant period on appeal.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, this medical opinion is not relevant to the claim currently before the Board.

Based on the record as a whole, the Board finds that service connection for a right foot and knee condition is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV. Increased Rating - Residuals of left tibia fracture

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Throughout the period on appeal, the Veteran's residuals of a left tibia fracture have been rated as 20 percent disabling under Diagnostic Code 5262.  Under Diagnostic Code 5262, a 10 percent rating contemplates impairment of the tibia and fibula by malunion with slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).  A 20 percent rating is warranted with moderate knee or ankle disability, and a 30 percent rating is warranted for marked knee or ankle disability.  Id.  A 40 percent rating is warranted for nonunion with loose motion, requiring brace.  Id.

The probative evidence from this period is extremely limited.  As discussed above, the Veteran was afforded an examination in April 2013 which was determined to be inadequate.  Since that time he has refused to submit to a follow-up evaluation due to his physical ailments.  As such, no repetitive range of motion testing was conducted for the left knee or ankle.

The April 2013 report does reflect that the Veteran reported difficulty with his left knee as a result of his left fibula (sic) fracture.  He also reported locking, buckling, and daily pain, particularly when navigating stairs.  Physical evaluation revealed that the Veteran could walk 160 feet without assistance, albeit with a slight limp.  No atrophy, deformities, guarding, or objective findings of pain on motion were observed.  The Veteran was able to extend the left knee to 0 degrees and flex to 125 degrees.  No instability was observed, and no history of subluxation was reported.  A well healed 10 cm by 3 cm surgical scar over the distal fibular crest was noted.  The scar was noted to be nontender and stable.  Evaluation of the left ankle revealed dorsiflexion to 15 degrees and plantar flexion to 40 degrees which were noted to be normal for his age.  The fibula itself was stable with no evidence of instability or malunion.

Based on the evidence described, the Board does not find that a rating in excess of 20 percent is warranted for the Veteran's left tibia fracture.  Under Diagnostic Code 5262, a 30 percent rating is warranted with marked knee or ankle disability.  Here, the evidence does not demonstrate a marked disability of either the left ankle or left knee.  The evidence from the period also reflects that the Veteran is able to ambulate.  While the Veteran has complained of pain originating in his knee, pain alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Pain may be a disability to the extent that there is a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, there is no evidence of any functional limitation of the left ankle, and only mild limitation of motion of the left knee.  As such, the Veteran's symptoms of a left tibia fracture more closely approximate a 20 percent evaluation, and no higher, throughout the period on appeal.

Additionally, the Board has considered whether there is any additional functional loss not contemplated in the current 20 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also DeLuca, 8 Vet. App. at 206.  The Veteran has reported pain in his left knee, particularly when he navigates stairs.  Additionally, examination revealed mild limitation in range of motion.  The medical evidence also reflects that the Veteran's left leg disability was not limited by weakness or guarding.  Therefore, the Board finds that any increased pain levels caused by repetitive use are already contemplated in the current 20 percent rating, and the Veteran's left leg disability symptoms do not more nearly approximately a 30 percent rating.  Accordingly, a rating greater than 20 percent on this basis is not warranted.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

The Board has considered the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V. Extraschedular Analysis

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left tibia impairment is specifically contemplated by the schedular rating criteria.  The Veteran's left tibia impairment has been manifested by pain and mild degenerative changes and limitation of motion of the knee.  The schedular rating criteria specifically contemplates ratings based on this symptomatology.  38 C.F.R. § 4.10, 4.45, 4.59, 4.71, Diagnostic Codes 5010, 5262.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his left leg disability.  He has not alleged that he is, or was at any time, unemployable on account of his left leg disability.  Thus, the Board finds that Rice is inapplicable because there is no evidence of unemployability due to the Veteran's service-connected left leg disability.


ORDER

Entitlement to service connection for a right chronic ankle sprain, claimed as secondary to the service-connected left leg disability, is denied.

Entitlement to service connection for a right knee condition, claimed as secondary to the service-connected left leg disability, is denied.

Entitlement to a disability rating in excess of 20 percent for residuals of a fractured left tibia, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


